UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 2) ATTITUDE DRINKS INC. (Name of Issuer) COMMON STOCK, $. (Title of Class of Securities) (CUSIP Number) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(c) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s) Page 1 of 4 Pages CUSIP No. 049838105 13G Page 2 of 4 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Momona Capital LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION New York 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 2,400,200 Common stock 6.SHARED VOTING POWER - None 7.SOLE DISPOSITIVE POWER – 2,400,200 shares of Common Stock 8.SHARED DISPOSITIVE POWER - None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 2,400,200 shares of Common Stock 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESx The aggregate amount in Row 9 represents the maximum amount of shares that Momona Capital LLC can beneficially control under a contractually stipulated 4.9% ownership restriction.The full conversion of Momona Capital LLC’s Convertible Notes would exceed this restriction. 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.9% 12.TYPE OF REPORTING PERSON CO CUSIP No. 049838105 13G Page3 of 4 Pages ITEM 1 (a) NAME OF ISSUER: Attitude Drinks, Inc. ITEM 1 (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410 ITEM 2 (a) NAME OF PERSON FILING: Momona Capital LLC ITEM 2 (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: 150 Central Park South, 2nd Floor, New York, NY 10019 ITEM 2 (c) CITIZENSHIP: New York ITEM 2 (d) TITLE OF CLASS OF SECURITIES: Common Stock, $.001 par value ITEM 2 (e) CUSIP NUMBER: 049838105 ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B):Not applicable ITEM 4 OWNERSHIP (a) AMOUNT BENEFICIALLY OWNED: 2,400,200 Shares of Common Stock (b) PERCENT OF CLASS: 4.9% (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS: (i)SOLE POWER TO VOTE OR DIRECT THE VOTE 2,400,200 Shares (ii)SHARED POWER TO VOTE OR DIRECT THE VOTE 0 Shares (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 2,400,200 Shares (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 0 Shares CUSIP No. 049838105 13G Page4 of 4 Pages ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Momona Capital LLC’s ownership is now less than 5%. ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP Not applicable ITEM 9NOTICE OF DISSOLUTION OF GROUP Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May 5, 2010 (Date) /s/ Arie Rabinowitz (Signature) Arie Rabinowitz, President (Name/Title)
